_____________

                                      No. 96-3078SD
                                      _____________

United States of America,           *
                                    *
                 Appellee,          *
                                    *   Appeal from the United States
      v.                            *   District Court for the District
                                    *   of South Dakota.
Barry Douglas Stead, also           *
known as Barry D. Snead, also       *          [UNPUBLISHED]
known as Garitano, also known       *
as Horelio Garitano,                *
                                    *
                 Appellant.         *
                              _____________

                          Submitted:     February 13, 1997

                            Filed: March 6, 1997
                                  _____________

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
                              _____________


PER CURIAM.


     Barry Douglas Stead challenges the sufficiency of the evidence to
support his convictions for second-degree murder and assaulting a federal
officer.   Contrary to Stead’s view, the record contains strong evidence of
Stead’s guilt.    Essentially, Stead asks this court to reexamine conflicting
testimony,    a   task   that   can    only   be   resolved   by   the   jury.   Here,
notwithstanding a full array of defensive instructions, the jury resolved
the conflicts in favor of the Government, and there was sufficient evidence
for the jury to reach its verdicts.            Stead also challenges the sentence
imposed by the district court.          Although Stead argues the district court
improperly failed to depart downward, the district court made clear that
it did not find a downward departure warranted by the facts in this case.
Thus, the district court’s refusal to depart is a
nonreviewable exercise of discretion.    We affirm Stead’s convictions and
sentence.   See 8th Cir. R. 47B.


JOHN R. GIBSON, Circuit Judge, concurs in the result and in the judgment
in this case.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-